Case 1:18-Cv-12230-UA Document 2 Filed 12/26/18 Page 1 of 17

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

aes

  

chael Hyungsup Kim ( Korean name: las)

 

 

Write the full narne of each plaintiff.
{include case number if one has been

assigned)

-against- ce

COMPLAINT

 

Bl)

ap | aa fy Do you want ajury-4tial?
__ Chungsook Lee ( Korean Name: O| 4s) oven pee

_ Byungjung Lee ( Korean name: 0]

 

Vong-ik Kim (Korean name: 232) _

 

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section ll.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; ora complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual's birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 1/9/47 aad

18.CV 12230

 
Case 1:18-cv-12230-UA Document 2 Filed 12/26/18 Page 2 of 17

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than 575,000, is a diversity case. In a diversity case, no defendant may
be acitizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
Tl Federal Question
[] Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

 

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff, Lh l Ah a ty Ay mW ,is a citizen of the State of
) 7

(Plaintiffs name

bit STot2 ak AAD Ca

{State in which the person resides and intends to remain.)

ot, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

if more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
Case 1:18-cv-12230-UA Document 2 Filed 12/26/18 Page 3 of 17

if the defendant is an individual:

The defendant, (Au UNG- oh td 1G ) cess a citizen of the State of
(Defendarfts name/

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

So1th Ker tcn-

if the defendant is a-corporation:

   
     
 

The defendant, ——hassppte eet is incorporated under the laws of

BE hols

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

if more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Wchul Hin

 

 

 

 

First Name Middle Initial Last Name

C192. élite Rowe F74-

Street Address
Cheoteaugey NX [ 24 ZO
County, City F State. Zip Code

578-750 “39; 77. greethaLhbttrre 22002 OG mak, ow)
Telephone Number Email Address (if available)

- Page 3
Case 1:18-cv-12230-UA Document 2 Filed 12/26/18 Page 4 of 17

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1: (Auanea Chund deo

First@@ame g d Last Name

 

Current Job Title (or other identifying information)

372 (4) Tackaran do 31 GL, Keng nom Ku

Current Work Address (or other address where defendant may bé served)

 

 

County, City State Zip Code
Defendant 2: Chyn q es Rfievze.
First Name a Last Name

}
QublLiaher 6h Kun Kiaoe Deel
Current Job Title (or other identifying information) “ .
pott- Heb HAN eo Mille Wlent<en (Qecfilote- g 571)

Current Work Address (or other address where defendant may be served)

 

 

County, City State Zip Code
\Y i )

Defendant 3: MWA tyryry
Fifst Narte Last Name

 

Current Job Title (or other identifying information) 2 3 L
P23.Dons bo He Hyundar Apne Vgelery 7
Current Work Address {or other address where defendant may be served) |

bag ko Cp Bunflendg Ga Sek Kern

Coury, Ci ate 9%  . ZipCode

Page 4
Case 1:18-cv-12230-UA Document 2 Filed 12/26/18 Page 5 of 17

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

L agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. if seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

  

 

 

 

Doc 26,28 BBB =
Dated . Plaintiff's Signature
! i
Bcheask H Kian
First Name Middle initial Last Name

  

EUG 2 Ste Rouwts 37H Chr tempers tage
Street Address ;
C bh ateatrcay. kK! i 2 G20
County, City oF State: Zip Code

SIE 280 -292F Pichia betnn 222228 YN,

Telephone Number ‘Email Address (if available}
/onichast inn 222224m al. Cow

eee the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
es ONo .

  

lf you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
Case 1:18-cv-12230-UA Document 2 Filed 12/26/18 Page 6 of 17

H |

. | ( Plaintiff) registered the trademark of Kun Kang Digest at the
Patent Board of South Korea government on May 2, 1991.And
published Kun Kang Digest magazine, monthly for 30 years.

. However, when | was in Los Angeles, USA for business, my ex-
brother in law, Kim wonyung, and company clerk Kim Injoon,
transferred my trademark, Kun Kang Digest, illegally to Byung-
chung Lee without my permission on Sep 22, 1995.

. When | found that illegal transfer of the trademark, | had law
sued against Byung Chung Lee.

. Then, the Daejun District Court judged that Byung-chung Lee
should not practice the transfer of trademark , should not do the
right of pledge, should not permit exclusive use of the trade
mark and should not permit the commercial use to anybody.

. But Byung-chung Lee transferred the trademark of Kun Kang
Digest to Chung- sook Lee,( publisher of Kun Kang Digest
magazine now)on the day, Aug. 6, 2008.

. Chung sook Lee is illegally using my Trademark now since then.
. Byung chung Lee also permitted to be used of the Kun Kang
Trade mark to Yong-ik Kim as a publisher of Kun Kang Digest
magazine.

. lam strongly ask that these all illegally using of my trademark
should be stopped immediately by the U.S.A. Federal court.

. And the publishing of the Kun Kang Digest magazine should be
Stopped immediately.

 
Case 1:18-cv-12230-UA Document 2 Filed 12/26/18 Page 7 of 17

Defendant 4:

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Ill. STATEMENT OF CLAIM
Place(s) of occurrence: Sauth Keren?

Date(s) of occurrence: ZZ OC 7 S_ Z Zoos

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach

additional pages if needed. ,
Allachea Ht |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 5
Case 1:18-cv-12230-UA Document 2 Filed 12/26/18 Page 8 of 17

 

 

 

 

 

 

 

 

 

 

INJURIES:

if you were injure
treatment, if any, you required and received.

dasa result of these actions, describe your injuries and what medical

 

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

Page 6
12/18/2018 met 545190894560

-923641303.j
Case 1:18-cv-12230-UA Document 2 Filed 12/26/18 Page 9 of 17

       

    

 

https://mail.google.com/maii/u/0/?tab=wm#inbox/F MfcgxwB TjwWINVjnBRRVRQbDVzgDNvi?projector=1 &messagePartid=0. 1 an
1545190751097.-1517681396.ipe
6/18

tansizors Case 1:18-cv-12230-UA Botument 2. Filed 12/2 Page 10 of 17

               

 

- hitps://mail.google.com/mail/u/0/?tab=wmifinbox/F MicgxwB TjwWINVZVHigzizlfirwLqxve?projector=1 &messagePartld=0.1 Ww
71976777 266.i
t2rrei20%8 Case 1:18-cv-12230-UA dbument 2 Flied 12/2048 Page 11 of 17

       

  

https://mail.google.com/mail/u/OMinbox/FMicgxwB TiwWiPiQsvPXZSijNKkrwcQX ?projector=1&messagePartid=0. 1

Ww
12/18/2018 t 1545190511587.-1946099051 j
Case 1:18-cv-12230-UA Document 2 Filed 12/26/18" Page 12 of 17

       

  

https://mail.google.com/mail/u/0/?tab=wm#inbox/FMficgxwB TjwWcHkDdL NsKwjHQGxkXxWN ?projector=1 &messagePartid=0.1

qA4
[ SA) HH12S MAL J

Case 1: 18- -cV-12230-UA Document 2 Filed 12/26/18 Page 13 of 17_

 

 

= TE
for

 

f
i

 

 

2.

4,

3.

6.

7.

g.

m2 eS
I 2 =

MINISTRY OF JUSTICE

20104 038 252

 

 

 

 

 

oo Date
2 = 8 2 A
. 4 8 KIM MICHAEL HYUNGSUP . ae St
Name in Full — Sex
gla 2a 1937.11.25 3.32 4 O] = ( UNITED STATES }
Date of Birth Nationality
ag
Occupation

HSI BUA AS OE OBS 437-3 DHOMPGOS 9198, 010-7117-9562
Address in Korea

 

B= |e 2010.04.24
Deadline of Departure

ASH S9\ Sag, >

Area of Movement y of Appearance

7

 

7} EE
The Others

 

BlsSeelSs A AMISS! RAO Ws F AB] BPS BSc.
Pursuant to Paragraph {, Article 66 of the Immigration Law, the

above-mentioned person is ordered to leave the Republic of Korea.

 

NSS sucAeadw

Chief, SEOUL IMMIGRATION OFFICE

 

 

0. SU-CH-10-003395 _

 

 
 

 

Case 1:18-cv-12230-UA Document 2 Filed 12/26/18 Page 14 of 17

Personal descwiption of holder

Ch of date of runurabicattore:

Date of birth: NOVEMBER 25, 1937

Sem MALE

Height: 5 fee 5 leche

Maritabstatus  yaRRIED

County y of, “former ratorealidyy ‘
KOREA

No. 91.3976

INS RegistrationNo: AXXXXXXXX
GF certify that: ther description, Geoere lhe HE, aul thie the photograph g fracedt

YF A
bet Chor ths ae less: Of Viet

PREC fide

WORE UNL LAME! SIGMA of hodiker]

Beitknown tha, Pit lied: LO- Ofe application filed conte her AQLOY feeys Generah

%° LOS ANGELES, CALIFORNIA
The Attorney Generw having found that:

MICHAEL HYUNGSUP KIM

ther residing tr the uted States, intttule: to-resiile ttuthethpted Sales: whtfeso-
required by thie Netiupabizaiote Las of the United States, aval hie itu ale other
Hesbecls, CO ype with the yifeleabls rrocesions of such nacaroliaation tairsarncl ives
entitled to-be admitted to- cilizenship; sechy henson having tahety ihe: oath of allegiance:

Wed CU EMORY: conducted by: the:

US DISTRICT COURT CENTRAL DISTRICT

at. OF’

PORIONA, CALIFORNIA | ' FEBRUARY 26, 2002

thats such person iv admitted asw cttizeruof the United States of America

If 15. PUNISHABLE BY U. S. LAW TO COPY,
PRINT OR PHOTOGRAPH THIS CERTIFICATE,

WITHOUT LAWFUL AUTHORITY.

 

 

 
Case 1:18-cv-122. QUA Document 2 Filed 12/26/18 - Page 15 of 17

- atin mo

     
   

 

 

   

Be $ 2/99)

Pt: 8. SOvGRNAGNT SRINTINS OFFER WORE res. A&G? FA RPE cree ws
Case. 1:18-cv-12230-UA Document2 Filed 12/26/18 Page 16 of 17 |

 

 

 

Agel}

i

+ 1007

B

2007 7+

Al

At

4
3S

°

4

in

a A

jG DEF AE 425-5 Jaaolay

AL (490316-1551017)

ST SHS 664-36

nhs

Kb

a-e423

=
am

ade

=)
wa

4

a

ae 7 Sale

oh.

 

8.

A

a] 126-052-200717005460%)¢ ASeU FE Zo] a

 

8. 14,

2007.

ae
va"

Ad

 
Case 1:18-cv-12230-UA Document 2 Filed 12/26/18 Page 17 of 17 |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aA ZS |
__ : EEE
AFT Seo t
c= = =
sSsBHsS Hl 0213356 & (bee
ao
Zz 2 &
At st . at #H
Sa Hae! 19894 1121 30a
— ' £0-89-030173
AWS 1989-0030173 ;
: j
mage 199144 028 202 i -
DHS 1991-0002614
SSaa (A pas2 19914 042 092!
BRVE+ hi 7 -
Ha Seo) 19914 052 02 S= ~
BSAA(HAS)AtSAa hos os 022!
| ASss Ce” a .
We MH AG. ® K028 ges
2Hi| SHAE SIBASS [=
BA ABS 20014 062 214 Zau5 S
2 ei H S :2001-0005 op
S588 Ha2 20014 108 292! SSSRPEA :1 a
HESS: Wiss :-Sunasassyes2x .
200244 018 298 S=

 

 

 

 
